Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company” or
the “Employer”), and Jim L. Kaput (the “Executive”), to be effective as of
August 31, 2009 (the “Effective Date”).

RECITALS

A. The Employer wishes to employ the Executive, and the Executive desires to
accept employment with the Employer.

B. The Employer and the Executive desire to enter into this agreement to
delineate the terms and conditions of the Executive’s employment.

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

1. Employment. As of the Effective Date, the Executive hereby accepts employment
on the following terms and conditions. The Employer shall employ the Executive
as Senior Vice President and General Counsel, of the Employer. The Executive
understands and agrees that he is an at-will employee, and the Executive and the
Employer can, and shall have the right to, terminate the employment relationship
at any time for any or no reason, with or without notice, and with or without
cause, subject to the payment provisions contained in Paragraph 7 of this
Agreement. Nothing contained in this Agreement or any other agreement shall
alter the at-will relationship.

2. Duties. The Executive shall work for the Employer in a full-time capacity.
The Executive shall, during the term of his employment, have the duties,
responsibilities, powers, and authority customarily associated with the position
of an executive officer. The Executive shall solely report to, and follow the
direction of, the Chief Executive Officer of the Employer or to his designee or
a designee of the Board of Directors of the Company (the “Board”). The Executive
shall diligently, competently, and faithfully perform all duties, and shall
devote his entire business time, energy, attention, and skill to the performance
of duties for the Employer or its affiliates and will use his best efforts to
promote the interests of the Employer. It shall not be considered a violation of
the foregoing for the Executive to serve on business, industry, civic, religious
or charitable boards or committees, so long as such service is in compliance
with the Employer’s Corporate Governance Guidelines, the Chief Executive Officer
of the Employer is provided notice of such service and, in his reasonable
determination, such service does not individually or in the aggregate
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Employer in accordance with this Agreement.
Notwithstanding the foregoing, Executive represents that he presently serves in
a position of authority for, or on a committee, the board of directors, or a
similar governing body of, the entities listed on attached Exhibit A, and that
so long as such service does not individually or in the aggregate significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Employer in accordance with this Agreement, Employer will permit
Executive to continue such service.



--------------------------------------------------------------------------------

3. Executive Loyalty. Subject to the terms of this Agreement and the Corporate
Governance Guidelines, the Executive shall devote all of his time, attention,
knowledge, and skill solely and exclusively to the business and interests of the
Employer, and the Employer shall be entitled to all benefits and profits arising
from or incident to any and all work, services, and advice of the Executive. The
Executive expressly agrees that during the term of his employment, he shall not
engage, directly or indirectly, as a partner, officer, director, member,
manager, stockholder, supplier, advisor, agent, employee, or in any other form
or capacity, in any other business similar to that of the Employer. The
foregoing notwithstanding, and except as otherwise set forth in Paragraph 8, and
provided that none of the following reflects poorly on the Employer or, in the
reasonable determination of the Employer’s Chief Executive Officer, individually
or in the aggregate significantly interferes with the performance of the
Executive’s responsibilities as an employee of the Employer in accordance with
this Agreement, nothing herein contained shall be deemed to prevent the
Executive from (1) otherwise managing his personal investments and financial
affairs, or (2) investing his money in the capital stock or other securities of
any corporation whose stock or securities are publicly-owned or are regularly
traded on any public exchange, so long as (a) the Executive does not
beneficially own stock in any such corporation if more than five percent (5%) of
the Employer’s annual sales are to such corporation or if the Employer’s
products comprise more than five percent (5%) of such corporation’s annual
sales, or (b) the Executive does not beneficially own more than one percent
(1%) of the outstanding capital stock of any such corporation.

4. Compensation.

A. Base Salary. The Employer shall pay the Executive an initial gross base
salary at an annual rate of $280,000 (the “Base Salary”), payable in
substantially equal installments in accordance with the Employer’s payroll
policy from time to time in effect. The Executive’s Base Salary shall be subject
to any payroll or other deductions as may be required to be made pursuant to
law, government order, or by agreement with, or consent of, the Executive. The
Base Salary shall be reviewed at least annually, and may be increased or
decreased from time to time as shall be determined by the Employer, and once
such Base Salary shall have been increased or decreased, it shall thereafter be
treated for all purposes of this Agreement as the Executive’s Base Salary.
Unless specifically agreed to in writing by the Employer and the Executive, any
increase or decrease in Base Salary shall not limit or reduce any other
obligation of the Employer or the Executive under this Agreement.

B. Incentive Pay. The Executive shall be eligible to earn a performance
incentive for calendar year 2009 under the Employer’s 2009 Incentive Plan (the
“Incentive”) upon the attainment of certain performance measures. The
Compensation Committee of the Board (the “Compensation Committee”) shall set the
performance targets for a given year. The Bonus shall be targeted at forty-five
percent (45%) of the Executive’s Base Salary (the “Target Incentive”), with the
actual Incentive earned to be calculated on that portion of the Executive’s Base
Salary actually earned during the calendar year for which the Incentive is
calculated. The foregoing notwithstanding, and subject to the final sentence of
this subparagraph B, as the Executive’s Bonus for 2009 performance, the
Executive shall receive the greater of the Bonus earned under the 2009
Management Bonus Plan or 45% of the

 

2



--------------------------------------------------------------------------------

Executive’s Base Salary actually earned from the Employer for 2009. The
Incentive, if any, for a given year (the “Incentive Year”) shall be paid in the
following year and on or about March 15 of such year, provided, and except as
otherwise set forth in Paragraph 7B, the Executive must be employed by the
Employer and in good standing as of the date that the Incentive is paid to earn
any Incentive for the Incentive Year.

C. Equity. The Executive shall be entitled to the following equity awards, which
awards shall be granted under and pursuant to the terms of the 2006 Zebra
Technologies Corporation Incentive Compensation Plan as may be amended from time
to time (the “2006 Incentive Compensation Plan”):

(1) An initial stock appreciation right (the “Initial SAR Grant”) of Twenty Five
Thousand Five Hundred (25,500) shares of the Employer’s Class A Common Stock.
which shall be granted on the Effective Date or as soon as practical thereafter
(the “Grant Date”), granted at a price determined based on the closing price of
a share of the Employer’s common stock as reported on The NASDAQ Stock Market
following the conclusion of Executive’s first day of employment (the “Grant
Date”). The Initial SAR Grant shall vest in four (4) substantially equal annual
installments on each anniversary of the Grant Date, but subject to the
provisions contained in Paragraph 7B, only if the Executive is employed by the
Employer on each such anniversary date. Upon the date of such grant, the
Employer shall provide the Executive with a Stock Appreciation Rights Agreement
substantially in the form of attached Exhibit B, which shall describe the terms
and conditions of the Initial SAR grant consistent with this Agreement.

(2) A restricted stock grant for Sixteen Thousand shares of the Employer’s
Class A Common Stock (the “Restricted Stock Grant”) granted at a price to be
determined based on the closing price of a share of the Employer’s common stock
as reported on The NASDAQ Stock Market as of the closing of such market on the
Grant Date. One hundred percent (100%) of the Restricted Stock Grant shall vest
on the third anniversary of the Grant Date, but subject to the provisions
contained in Paragraph 7B, only if the Executive is employed by the Employer at
the time of vesting. Upon the date of such grant, the Employer shall provide the
Executive with a Restricted Stock Agreement substantially in the form of
attached Exhibit C, which shall describe the terms and conditions of the
Restricted Stock Grant consistent with this Agreement.

D. Employee Benefits. During the term of the Executive’s employment, the
Employer shall:

(1) include the Executive in any life insurance, disability insurance, medical,
dental or health insurance, vacation (of four (4) weeks accrued pro-rata in each
calendar year, which shall in all instances cease accruing beyond a cap of four
(4) weeks of accrued but unused vacation, until said accrued but unused vacation
bank drops below a four (4) weeks total), savings, and retirement plans and
other benefit plans or programs (including, if applicable, any excess benefit or
supplemental executive retirement plans) maintained by the Employer for the
benefit of its executive officers; and

 

3



--------------------------------------------------------------------------------

(2) include the Executive in such perquisites as the Employer may establish from
time to time that are commensurate with his position and at least comparable to
those received by other executive officers of the Employer.

Nothing in this Agreement shall be construed to limit, condition, or otherwise
encumber the rights of the Employer, in its sole discretion, to amend,
discontinue, substitute or maintain any benefit plan, program, or perquisite.

5. Expenses. While employed by the Employer, the Executive shall be entitled to
receive prompt reimbursement for all reasonable and necessary business expenses
incurred by the Executive, in accordance with the practices and policies
applicable to other executive officers of the Employer, including professional
and service company dues, journal subscriptions, educational seminars,
conferences, and symposiums and as required by the Internal Revenue Service to
qualify as ordinary and necessary business expenses under the Internal Revenue
Code of 1986, as amended (the “Code”). The Executive shall be entitled to
receive prompt reimbursement for travel expenses incurred in connection with the
performance of his duties under this Agreement. To receive reimbursement, the
Executive shall submit to the Employer such vouchers or expense statements that
reasonably evidence expenses incurred in accordance with the Employer’s travel
and expense reimbursement policy.

6. Termination. The Executive’s services shall terminate upon the first to occur
of the following events:

A. Death or Disability. Upon the Executive’s date of death or the date the
Executive is given written notice that he has been determined to be disabled by
the Employer. For purposes of this Agreement, the Executive shall be deemed to
be disabled if the Executive, as a result of illness or incapacity, shall be
unable to perform substantially his required duties for a period of one hundred
eighty (180) consecutive days with or without accommodation; provided, however,
that if the Executive, after being unable to perform substantially his required
duties for a period of less than one hundred eighty (180) consecutive days as a
result of illness or incapacity returns to active duty for less than thirty
(30) days, the period of such active duty will be disregarded in determining
whether the 180 consecutive day threshold has been accumulated (although it will
not be accumulated as part of the 180 day period). A termination of the
Executive’s employment by the Employer for disability shall be communicated to
the Executive by written notice and shall be effective on the tenth
(10th) business day after receipt of such notice by the Executive, unless the
Executive returns to full-time performance of his duties before such tenth
(10th) business day.

B. Cause Termination. On the date the Chief Executive Officer or his designee
provides the Executive with written notice that he is being terminated for
Cause. For purposes of this Agreement, and as determined by the Chief Executive
Officer or his designee in his sole discretion, the Executive shall be deemed
terminated for “Cause” if the Chief Executive Officer or his designee terminates
the Executive after the Executive:

(1) shall have committed, been indicted of, or been convicted of, or admitted,
plea bargained, entered a plea of no contest or nolo contendere to, any felony
of any kind or a misdemeanor, or violated any laws, involving fraud, dishonesty
or an act of moral turpitude;

 

4



--------------------------------------------------------------------------------

(2) shall have materially breached this Agreement or any other agreement to
which the Executive and the Employer are parties;

(3) shall have materially violated any written Employer policy, regardless of
whether within or outside the scope of his authority;

(4) shall have committed willful or intentional misconduct, gross negligence, or
dishonest, fraudulent or unethical behavior, or other conduct involving serious
moral turpitude in the performance of his duties hereunder;

(5) shall have failed or refused to materially comply (to the best of his
ability) with a specific direction of the Employer, unless the Executive
reasonably and in good faith believes such specific direction to be unlawful (in
which case the Employer’s termination of the Executive’s employment shall not be
for Cause under this provision); or

(6) engages in any conduct which breaches his fiduciary duty to the Employer,
which materially injures the integrity, character or reputation of the Employer
or which impugns Executive’s own integrity, character or reputation so as to
cause Executive to be unfit to act in the capacity of an executive officer of
the Employer.

A termination of employment by the Employer for Cause under subparagraphs 6B(2),
(3), (4), (5) or (6) shall be effectuated by the Chief Executive Officer or his
designee giving the Executive written notice of the termination within thirty
(30) days of the event constituting Cause, or such longer period as the parties
may agree, setting forth in reasonable detail the specific conduct of the
Executive that constitutes Cause, the specific provisions of this Agreement on
which the Employer relies and, to the extent such Cause is susceptible to cure,
providing the Executive with a thirty (30) day cure period. If such Cause is
susceptible to cure and the Executive fails to remedy the condition within such
thirty (30) day cure period, the Employer may terminate the Executive’s
employment within thirty (30) days after the expiration of the cure period, and
if the Employer fails to so terminate the Executive’s employment, any subsequent
termination based upon the same underlying facts shall not constitute a
termination for Cause under this subparagraph 6B.

C. Employer Termination. On the date the Employer terminates the Executive’s
employment for any reason, other than a reason otherwise set forth in this
Paragraph 6.

D. Good Reason Termination. On the date the Executive terminates his employment
for Good Reason. The term “Good Reason” means the occurrence of any one of the
following:

(1) demotion of the Executive by the Employer to a non-executive officer
position (including a material diminution in the status of the Executive’s
responsibilities, authorities, powers or duties taken as a whole) or assignment
to the Executive of any duties materially inconsistent with his position, status
or responsibilities under this Agreement;

 

5



--------------------------------------------------------------------------------

(2) material breach of any provision of this Agreement by the Employer; or

(3) decrease in Base Salary as in effect on the Effective Date in an amount
equal to or greater than ten percent (10%) (unless such decrease is applied on a
proportionally equal basis to all executive officers of the Employer) (an
“Applicable Decrease”), but only if the Executive terminates his employment with
the Employer as a result of an Applicable Decrease within fifteen (15) business
days of the later of (i) the effective date of the Applicable Decrease, or
(ii) the Executive’s actual knowledge of Applicable Decrease (“Applicable
Decrease Date”). For clarification purposes, should the Executive fail to
terminate his employment with the Employer within fifteen (15) business days of
the Applicable Decrease Date, such termination shall not constitute termination
of employment by the Executive for Good Reason under this provision.

A termination of employment by the Executive for Good Reason under subparagraph
6D(1) or (2) shall be effectuated by giving the Employer written notice of the
termination within thirty (30) days of the event constituting Good Reason,
setting forth in reasonable detail the specific conduct of the Employer that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies and providing the Employer with a thirty (30) day period during
which it may remedy the condition constituting Good Reason. If the Employer
fails to remedy the condition within such thirty (30) day period, the Executive
must terminate his employment within thirty (30) days after the expiration of
the cure period, and if the Executive fails to so terminate his employment, any
subsequent termination based upon the same underlying facts shall not constitute
a termination for Good Reason under this subparagraph 6D.

E. Resignation. On the date the Executive terminates his employment for any
reason (other than Good Reason), provided that the Executive shall give the
Chief Executive Officer sixty (60) days written notice prior to such date of his
intention to terminate such employment. The Chief Executive Officer or his
designee may, in its sole discretion, waive such sixty (60) day notice
requirement.

7. Compensation Upon Termination.

A. Final Payments. If the Executive’s services are terminated pursuant to
Paragraph 6, the Executive shall be entitled to his salary through his final
date of active employment plus any accrued but unused vacation pay. The
Executive also shall be entitled to any benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or required under the terms
of any death, insurance, or retirement plan, program, or agreement provided by
the Employer and to which the Executive is a party or in which the Executive is
a participant, including, but not limited to, any short-term or long-term
disability plan or program, if applicable.

 

6



--------------------------------------------------------------------------------

B. Severance Benefits.

(1) In addition to the salary and benefits described in Paragraph 7A, if the
Executive’s employment is terminated pursuant to Paragraphs 6C or 6D, the
Executive shall be entitled to the following: (i) the continuation of his Base
Salary at the annual salary rate then in effect (before any reduction under
Paragraph 6D(3) which is made on a proportionally equal basis to all executive
officers and which is made within the one (1) year period preceding the date the
Executive’s employment is terminated), for a period of one year following the
termination of the Executive’s employment (the “Severance Period”), payable in
accordance with the Employer’s payroll policy from time to time in effect and
subject to the limitations imposed under subparagraph 7B(3); (ii) a pro-rata
portion of the Incentive for the year in which the Executive’s employment
terminates, if such Incentive would have been earned had the Executive been
employed and in good standing as of the date the Incentive otherwise is paid to
other senior level executives of the Employer, and payable at the time the
Incentive otherwise is paid to other senior level executives of the Employer;
(iii) the Incentive attributable to the calendar year prior to the calendar year
in which the Executive’s employment terminates, if such Incentive would have
been earned had the Executive been employed and in good standing as of the date
the Incentive otherwise is paid to other senior level executive of the Employer,
and provided such Incentive had not yet been paid in accordance with the timing
provisions set forth in Paragraph 4B, and payable at the time the Incentive
otherwise is paid to other senior level executives of the Employer; (iv) a
payment equal to one hundred percent (100%) of the Target Incentive (before any
reduction under Paragraph 6D(3) which is made on a proportionally equal basis to
all executive officers and which is made within the one (1) year period
preceding the date the Executive’s employment is terminated), based upon the
Base Salary for such year, to be paid at the same time that performance
Incentives are generally paid by the Employer to its executives for the year in
which such termination occurs; (v) equity compensation, if any, subject to the
terms of the Executive’s award agreement; (vi) professional outplacement
services by a company selected by, and paid by, the Employer within one (1) year
after the date of termination, in an amount not to exceed $32,000; and
(vii) continued coverage of the Executive and his dependents in the medical and
dental insurance plans sponsored by the Employer, as mandated by COBRA, which
may continue to the extent required by applicable law and the Employer shall pay
for such coverage, at the same rate the Employer pays for health insurance
coverage for its active employees under its group health plan (with the
Executive required to pay for any employee-paid portion of such coverage),
through the earlier of (a) the last day of the Severance Period or (b) the date
the Executive becomes eligible for coverage under another group health plan that
does not impose preexisting condition limitations on the Executive’s coverage,
provided, however, that nothing herein shall be construed to extend the period
of time over which such COBRA continuation coverage may be provided to the
Executive and his dependents beyond that

 

7



--------------------------------------------------------------------------------

mandated by law and, provided further, that the Executive shall be required to
pay the cost of such COBRA continuation coverage for any time following the last
day of the Severance Period.

(2) The foregoing notwithstanding, if at any time within one hundred twenty
(120) days immediately preceding or one (1) year immediately following a “Change
in Control,” the Executive’s employment is terminated pursuant to Paragraph 6C
or 6D, the Executive shall be entitled to the following compensation, in lieu of
any payments otherwise set forth in Paragraph 7B(1) above, and payable within
sixty (60) days following the later of the Change in Control or the termination,
subject, however, to the limitations imposed under subparagraph 7B(3): two
(2.0) times the Executive’s Base Salary at the annual rate then in effect
(before any reduction under Paragraph 6D(3) which is made on a proportionally
equal basis to all executive officers and which is made within the one (1) year
period preceding the date the Executive’s employment is terminated) and two
(2.0) times the Target Bonus (before any reduction under Paragraph 6D(3) which
is made on a proportionally equal basis to all executive officers and which is
made within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon such Base Salary. In addition, upon the
termination of the Executive’s employment as set forth in this subparagraph
7B(2) the Executive and his dependents shall be offered continued coverage under
the Employer’s group health plan for the duration of the COBRA continuation
period on the same financial terms as described above in subparagraph 7B(1)(vii)
and shall also be entitled to the compensation and benefits, if any, set forth
in subparagraphs 7B(1)(ii), (iii), (v) and (vi), above.

(3) Notwithstanding the foregoing, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code and the regulations and
guidance promulgated thereunder, any payments described in this Paragraph 7B or
Paragraph 7C to the extent applicable shall be delayed for a period of six
(6) months following the Executive’s separation of employment to the extent and
up to an amount necessary to ensure such payments are not subject to the
penalties and interest under Section 409A of the Code. The payments to be made
under this Paragraph 7B shall be further conditioned upon the Executive’s
execution of an agreement acceptable to the Employer that (i) waives any rights
the Executive may otherwise have against the Employer, and (ii) releases the
Employer from actions, suits, claims, proceedings and demands related to the
period of employment and/or the termination of employment. For purposes of this
Paragraph 7B, “Change in Control” shall be as defined under the 2006 Incentive
Compensation Plan, as in effect on the date hereof, which definition is
incorporated herein by reference; provided, however, the definition of Change in
Control as set forth herein is not intended to be broader than the definition of
a “change in control event” as defined by reference to the regulations under
Section 409A of the Code, and the payments described in Paragraph 7B(2) shall
not be payable unless the applicable Change in Control constitutes a change in
control event in accordance with Section 409A of the Code and the regulations
and guidance promulgated thereunder.

 

8



--------------------------------------------------------------------------------

(4) Each installment of Base Salary and Bonus paid under Section 7B is
designated as a separate payment for purposes of the short-term deferral rules
under Treasury Regulation Section 1.409A-1(b)(4)(i)(F) and the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, the following payments are intended to
be exempt from Section 409A of the Internal Revenue Code: (1) payments that are
made on or before the 15 th day of the third month of the calendar year
following the calendar year in which the Executive terminates employment, and
(2) subsequent payments made on or before the last day of the second calendar
year following the year of the Executive’s termination that do not exceed the
lesser of two times the Executive’s annual rate of pay in the year prior to the
Executive’s termination or two times the limit under Section 401(a)(17) of the
Internal Revenue Code then in effect.

C. Excise Tax. If it shall be determined that any payment to the Executive
pursuant to this Agreement or any other payment or benefit from the Employer,
any affiliate, any shareholder of the Employer or any other person would be
subject to the excise tax imposed by Section 4999 of the Code because such
payment equals or exceeds three times the “Base Amount” (as defined under
Section 280G of the Code) by an amount in excess of ten percent (10%) of such
three times the Base Amount, then the Executive shall receive a Tax Gross-Up
Payment (as defined below) with respect to all such excise taxes. “Tax Gross-Up
Payment” means an amount payable to the Executive such that, after payment of
Taxes (as defined below) on such amount there remains a balance sufficient to
pay the Taxes being reimbursed. “Taxes” means the incremental United States
federal, state and local income, excise and other taxes payable by the Executive
with respect to any applicable item of income. Any Tax Gross-Up Payment shall be
paid no later than the end of Executive’s taxable year following the taxable
year in which Executive remits such Taxes to the applicable taxing authority. If
it shall be determined that any payment to the Executive pursuant to this
Agreement or any other payment or benefit from the Employer, any affiliate, any
shareholder of the Employer or any other person would be subject to the excise
tax imposed by Section 4999 of the Code because such payment exceeds three times
the Base Amount by an amount equal to ten percent (10%) or less of such three
times the Base Amount, then the amount of any payments hereunder which shall be
paid to the Executive shall be reduced to an amount equal to one dollar less
than three times the Base Amount. In the event that the amount of payments to be
reduced is payable over more than one taxable year of Executive, the payments to
be made the furthest from the date on which the reduction is made shall be
reduced first until the payment limit is reached.

 

9



--------------------------------------------------------------------------------

8. Restrictive Covenants.

A. Confidentiality.

(1) Confidential Information. The Executive understands that the Employer
possesses Confidential Information which is important to its business, the
Employer devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business and the Employer diligently maintains the secrecy
and confidentiality of its Confidential Information. For purposes of this
Agreement, Confidential Information is information that was or will be
developed, created, or discovered by or on behalf of the Employer, or which
became or will become known by, or was or is conveyed to the Employer, which has
commercial value in the Employer’s business. “Confidential Information” means
any and all financial, technical, commercial or other information concerning the
business and affairs of the Employer that is confidential and proprietary to the
Employer, including without limitation, (i) information relating to the
Employer’s past and existing customers and vendors and development of
prospective customers and vendors, including specific customer product
requirements, pricing arrangements, payment terms, customer lists and other
similar information; (ii) inventions, designs, methods, discoveries, works of
authorship, creations, improvements or ideas developed or otherwise produced,
acquired or used by the Employer; (iii) the Employer’s proprietary programs,
processes or software, consisting of but not limited to, computer programs in
source or object code and all related documentation and training materials,
including all upgrades, updates, improvements, derivatives and modifications
thereof and including programs and documentation in incomplete stages of design
or research and development; (iv) the subject matter of the Employer’s patents,
design patents, copyrights, trade secrets, trademarks, service marks, trade
names, trade dress, manuals, operating instructions, training materials, and
other industrial property, including such information in incomplete stages of
design or research and development; and (v) other confidential and proprietary
information or documents relating to the Employer’s products, business and
marketing plans and techniques, sales and distribution networks and any other
information or documents which the Employer reasonably regards as being
confidential.

(2) Employer Materials. Executive understands that the Employer possesses or
will possess Employer Materials which are important to its business. For
purposes of this Agreement, “Employer Materials” are documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Employer, whether such documents have been prepared by the Executive or by
others.

 

10



--------------------------------------------------------------------------------

(3) Treatment of Confidential Information and Employer Property. In
consideration of the Executive’s employment by the Employer, the compensation
received by the Executive from the Employer, and the Employer’s agreement to
give Executive access to certain Confidential Information, the Executive agrees
as follows:

(a) All Confidential Information and trade secret rights, and other intellectual
property and rights (collectively “Rights”) in connection therewith will be the
sole property of the Employer. At all times, both during the Executive’s
employment by the Employer and after its termination for any reason, Executive
will keep in confidence and trust and will not use or disclose any Confidential
Information or anything relating to it without the prior written consent of the
Chief Executive Officer or his designee, except as may be necessary and
appropriate in the ordinary course of performing the Executive’s duties to the
Employer.

(b) All Employer Materials will be the sole property of the Employer. The
Executive agrees that during the Executive’s employment by the Employer, the
Executive will not remove any Employer Materials from the business premises of
the Employer or deliver any Employer Materials to any person or entity outside
the Employer, except in connection with performing the duties of his employment.
The Executive further agrees that, immediately upon the termination of the
Executive’s employment by the Executive or by the Employer for any reason, or
during the Executive’s employment if so requested by the Employer, the Executive
will return all Employer Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only the Executive’s
copy of this Agreement.

B. Nonsolicitation. In consideration for the compensation and benefits granted
by the Company to Executive under this Agreement, and in further consideration
of Executive’s continued employment by the Company, Executive hereby agrees that
during the Employment Period and for a period ending twelve (12) months after
his termination of employment with the Company as Executive under this
Agreement, Executive will not directly or indirectly:

(1) Contact, solicit, interfere with or divert any of the Company’s customers by
disclosing, divulging, using or relying on Confidential Information, proprietary
information or trade secrets acquired during his employment with the Company;
and

(2) Solicit any person who is employed by the Company for the purpose of
encouraging that employee to join Executive as a partner, agent, employee or
otherwise in any business activity which is competitive with the Company.

C. Nondisparagement. While employed by the Employer and indefinitely thereafter,
the Executive shall refrain from (1) making any false statement about the
Employer, and (2) all conduct, verbal or otherwise, that disparages or damages
or could

 

11



--------------------------------------------------------------------------------

disparage or damage the reputation, goodwill, or standing in the community of
the Employer or any of its subsidiaries or affiliates, or any of their officers,
directors, employees and stockholders, or that could have a deleterious effect
upon the Employer’s or any of its subsidiaries’ or affiliates’ business,
provided, however, that nothing contained in this Paragraph 8C or any other
paragraph of this Agreement shall preclude the Executive from making any
statement in good faith that is required by law or order of any court or
regulatory commission.

D. Forfeitures. In the event that the Executive breaches any of the restrictions
in this Paragraph 8, he shall forfeit all of the applicable payments and
benefits under this Agreement, including but not limited to such payments and
benefits pursuant to Paragraph 7 (except those contained in Paragraph 7A or as
otherwise prohibited by law), and the Employer shall have the right to recapture
and seek repayment of any such applicable payments and benefits under this
Agreement. The Employer and the Executive acknowledge that the remedy set forth
hereunder is not to be considered a form of liquidated damages and the
forfeiture, recapture or repayment shall not be the exclusive remedy hereunder.

E. Intellectual Property. The Employer has adopted a policy on Inventions
intended to encourage research and inventions by its executives, to appraise and
determine relative rights and equities of all parties concerned, to facilitate
patent applications, licensing, and the generation of royalties, if any, and to
provide a uniform procedure in patent matters when the Employer has a right or
equity. “Inventions” includes all improvements, inventions, designs, formulas,
works of authorship, trade secrets, technology, computer programs, compositions,
ideas, processes, techniques, know-how and data, whether or not patentable, made
or conceived or reduced to practice or developed by the Executive, either alone
or jointly with others, during the term of the Executive’s employment, including
during any period prior to the date of this Agreement.

(1) Ownership and Assignment. Except as defined in this Agreement, all
Inventions which the Executive makes, conceives, reduces to practice or develops
(in whole or in part, either alone or jointly with others) during his employment
will be the sole property of the Employer to the maximum extent permitted by
law. The Executive agrees to assign such Inventions and all Rights in them to
the Employer. Exemptions from this Agreement to assign may be authorized in
those circumstances where the mission of the Employer is better served by such
action, provided that overriding obligations to other parties are met and such
exemptions are not inconsistent with other Employer policies. Further, the
Executive may petition the Employer for license to make, market or sell a
particular Invention. The Employer may release patent rights to the inventor in
those circumstances when:

(a) the Employer provides the Executive with notification in writing that it
elects not to file a patent application and the inventor is prepared to do so at
his expense, or

(b) at the Employer’s discretion, the equity of the situation indicates that
such release should be given, provided in either case that no further research
or development to develop that invention will be conducted

 

12



--------------------------------------------------------------------------------

involving Employer support or facilities, and provided further that a shop right
is granted to the Employer and, at the Employer’s discretion, the Employer shall
have a royalty-free, assignable license to the Invention and any intellectual
property rights related to it.

The provisions of Paragraph 8E(1) do not apply to an Invention for which no
equipment, supplies, facility, or trade secret information of the Employer was
used and which was developed entirely on the Executive’s own time, unless
(a) the Invention relates (1) to the business of the Employer, or (2) to the
Employer’s actual or demonstrably anticipated research or development, or
(b) the Invention results from any work performed by the Executive for the
Employer.

(2) Disclosure to the Employer. The Executive promptly will disclose in writing
to the Chief Executive Officer, with a copy to the Vice President of Human
Resources of the Employer, all Inventions. The Executive also will disclose to
the Vice President of Human Resources of the Employer all things that would be
Inventions if made during the term of the Executive’s employment, conceived,
reduced to practice, or developed by the Executive within six months after the
termination of his employment with the Employer, unless the Executive can
demonstrate that the Invention has been conceived and first reduced to practice
by the Executive following the termination of his employment with the Employer.
Such disclosures will be received by the Employer in confidence (to the extent
they are not assigned in this Paragraph and do not extend the assignment made in
this Paragraph.) The Executive will not disclose Inventions to any person
outside the Employer unless requested to do so by the Chief Executive Officer or
the Vice President of Human Resources of the Employer.

(3) Assistance with Rights. The Executive agrees to perform, during and after
employment, all acts deemed necessary or desirable by the Employer to permit and
assist it, at the Employer’s expense, in obtaining, maintaining, defending and
enforcing Rights with respect to such Inventions and improvements in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. The Executive agrees to
execute such declarations, assignments, or other documents as may be necessary
in the course of Invention evaluation, patent prosecution, or protection of
patent or analogous property rights, to assure that title in such Inventions
will be held by the Employer or by such other parties designated by the Employer
as may be appropriate under the circumstances. The Executive irrevocably
designates and appoints the Employer and its duly authorized officers and
agents, as his agents and attorneys-in-fact to act for and on the Executive’s
behalf and instead of the Executive, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by the Executive.

(4) Moral Rights. Any assignment of copyright pursuant to this Agreement
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” (collectively
“Moral

 

13



--------------------------------------------------------------------------------

Rights”). To the extent such Moral Rights cannot be assigned under applicable
law and to the extent the following is allowed by the laws in the various
countries where Moral Rights exist, Executive hereby waives such Moral Rights
and consents to any action of the Employer that would violate such Moral Rights
in the absence of such consent. The Executive will confirm any such waivers and
consents from time to time as requested by the Employer.

F. No Conflicts. The execution and delivery of this Agreement by the Executive
does not conflict with, or result in a breach of or constitute a default under,
any agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Employer of, and provided the Employer with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or may be bound.

G. Disclosure. The Executive acknowledges and agrees that the scope described
above is necessary and reasonable in order to protect the Employer in the
conduct of its business and that, if the Executive becomes employed by another
employer, he shall be required to disclose the existence of this Paragraph 8 to
such employer and the Executive hereby consents to and the Employer is hereby
given permission to disclose the existence of this Paragraph 8 to such employer.

H. Market Information. The Executive acknowledges that he may become aware of
“material” nonpublic information relating to the Employer’s vendors, suppliers,
alliance and/or joint venture partners, customers, or competitors (each, a
“Business Partner”) whose stocks are publicly traded. The Executive acknowledges
that he is prohibited by law as well as by Employer policy from trading in the
shares of such Business Partners while in possession of such information or
directly or indirectly disclosing such information to any other persons so that
they may trade in these shares. For purposes of this Paragraph H, “material”
information may include any information, positive or negative, which might be of
significance to an investor in determining whether to purchase, sell or hold the
stock of publicly traded customers. Information may be significant for this
purpose even if it would not alone determine the investor’s decision. Examples
include a potential business acquisition, internal financial information that
departs in any way from what the market would expect, the acquisition or loss of
a major contract, or an important financing transaction.

I. Unauthorized Material. The Employer does not wish to incorporate any
unlicensed or unauthorized material into its products or services or those of
its subsidiaries. Therefore, the Executive agrees that he will not knowingly
disclose to the Employer, use in the Employer’s business, or cause the Employer
to use, any information or material which is confidential or proprietary to any
third party including, but not limited to, any former employer, competitor or
client, unless the Employer has a right to receive and use such information. The
Executive will not incorporate into his work any material which is subject to
the copyrights of any third party unless the Employer has a written agreement
with such third party or otherwise has the right to receive and use such
information.

 

14



--------------------------------------------------------------------------------

J. Injunctive Relief. It is agreed that any breach or anticipated or threatened
breach of any of the Executive’s covenants contained in this Paragraph 8 will
result in irreparable harm and continuing damages to the Employer and its
business and that the Employer’s remedy at law for any such breach or
anticipated or threatened breach will be inadequate and, accordingly, in
addition to any and all other remedies that may be available to the Employer at
law or in equity in such event, any court of competent jurisdiction may issue a
decree of specific performance or issue a temporary and permanent injunction,
without the necessity of the Employer posting bond or furnishing other security
and without proving special damages or irreparable injury, enjoining and
restricting the breach, or threatened breach, of any such covenant, including,
but not limited to, any injunction restraining the Executive from disclosing, in
whole or part, any Confidential Information. The Executive further agrees to pay
all of the Employer’s costs and expenses, including reasonable attorneys’ and
accountants’ fees, incurred in successfully enforcing such covenants.

9. Notices. Any and all notices required in connection with this Agreement shall
be deemed adequately given only if in writing and (a) personally delivered, or
sent by first class, registered or certified mail, postage prepaid, return
receipt requested, or by recognized overnight courier, (b) sent by facsimile,
provided a hard copy is mailed on that date to the party for whom such notices
are intended, or (c) sent by other means at least as fast and reliable as first
class mail. A written notice shall be deemed to have been given to the recipient
party on the earlier of (a) the date it shall be delivered to the address
required by this Agreement; (b) the date delivery shall have been refused at the
address required by this Agreement; (c) with respect to notices sent by mail or
overnight courier, the date as of which the Postal Service or overnight courier,
as the case may be, shall have indicated such notice to be undeliverable at the
address required by this Agreement; or (d) with respect to a facsimile, the date
on which the facsimile is sent and receipt of which is confirmed. Any and all
notices referred to in this Agreement, or which either party desires to give to
the other, shall be addressed to his residence in the case of the Executive, or,
if to the Employer, to:

Vice President, Human Resources

Zebra Technologies Corporation

475 Half Day Road

Lincolnshire, IL 60069

Either party may from time to time designate a new address by notice given in
accordance with this Paragraph 9.

10. Waiver of Breach. A waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
or estoppel of any subsequent breach by such other party. No waiver shall be
valid unless in writing and signed by an authorized officer of the Employer or
by the Executive, as the case may be.

11. Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, the Executive may not assign any of
his duties or obligations under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the Executive, his estate and beneficiaries.
The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Employer.

 

15



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement, together with the agreements referred to
herein, sets forth the entire and final agreement and understanding of the
parties and contains all of the agreements made between the parties with respect
to the subject matter hereof. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto, with respect
to the subject matter hereof. No change or modification of this Agreement shall
be valid unless in writing and signed by the Employer and the Executive.

13. Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

14. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

15. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

16. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

17. Governing Law; Choice of Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Illinois, without
reference to its conflict of law provisions. Furthermore, the Executive agrees
and consents to submit to personal jurisdiction in the State of Illinois in any
state or federal court of competent subject matter jurisdiction situated in Lake
or Cook County, Illinois. The Executive further agrees that the sole and
exclusive venue for any suit arising out of, or seeking to enforce, the terms of
this Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in Lake or Cook County, Illinois. In addition, the
Executive waives any right to challenge in another court any judgment entered by
such Lake or Cook County court or to assert that any action instituted by the
Employer in any such court is in the improper venue or should be transferred to
a more convenient forum. Further, the Executive waives any right he may
otherwise have to a trial by jury in any action to enforce the terms of this
Agreement.

 

16



--------------------------------------------------------------------------------

18. Indemnification. The Employer shall obtain and maintain for the Executive
directors’ and officers’ liability insurance coverage and shall indemnify the
Executive to the extent permitted under the Employer’s By-Laws and/or
Certificate of Incorporation.

19. No Mitigation. The Executive shall have no obligation or duty to seek
subsequent employment or engagement as an employee (including self-employment)
or as a consultant or otherwise mitigate the Employer’s obligation under this
Agreement. Payments and benefits due under Paragraph 7 of this Agreement shall
not be reduced by any compensation earned by the Executive as an employee or
consultant from any employment or consulting arrangement after the Executive’s
termination of employment.

IN WITNESS WHEREOF, the parties have set their signatures on the date set forth
below.

 

ZEBRA TECHNOLOGIES CORPORATION:     EXECUTIVE: By:  

/s/ Anders Gustafsson

    By:  

/s/ Jim L. Kaput

  Anders Gustafsson, CEO       Jim L. Kaput

Date signed:   August 17, 2009     Date signed:   August 17, 2009

 

17



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF POSITIONS HELD

Vice Chairman of the Board of Directors of the Illinois and Michigan Canal
Corridor Association, a Federally-designated national corridor association with
offices located at 754 First Street, LaSalle, Illinois 61301.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SAR AGREEMENT

STOCK APPRECIATION RIGHTS AGREEMENT

This STOCK APPRECIATION RIGHTS AGREEMENT (this “SAR Agreement”), dated as of
<<Insert Grant Date Approved by Committee or CEO>> (the “Grant Date”), is
between ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company”),
and <<Insert SAR Recipient’s Name>> (the “Participant”), relating to a stock
appreciation right granted under the 2006 Zebra Technologies Corporation
Incentive Compensation Plan (the “Plan”). Capitalized terms used in this SAR
Agreement without definitions shall have the meanings ascribed to such terms in
the Plan.

 

A. Grant of Stock Appreciation Right.

 

  1. Grant. Subject to the provisions of this SAR Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date a stock appreciation right (the “SAR”) covering <<Insert Number of
Shares>> shares (the “SAR Shares”) of the Company’s Class A Common Stock, $0.01
par value per share (the “Stock”), at a price of <<Insert Stock Price on Date of
Closing Approved by Committee or CEO>> per share (the “SAR Price”). The SAR is
not issued in tandem with an Option.

 

  2.

Term of the SAR. Unless the SAR terminates earlier pursuant to other provisions
of the SAR Agreement, the SAR shall expire on the tenth (10th) anniversary of
the Grant Date (the “Expiration Date”).

 

  3. Nontransferability. The SAR shall be nontransferable, except by will or the
laws of descent and distribution, or as otherwise permitted under the Plan.

 

B. Vesting of the SAR.

 

  1. General Vesting Rule. Prior to the Expiration Date, the SAR shall become
and be exercisable as follows:

 

Grant Date Anniversary

   Percentage of SAR Exercisable

Prior to the first anniversary of the Grant Date

   0%

On or after the first anniversary of the Grant Date

   25%

On or after the second anniversary of the Grant Date, an additional

   25%

On or after the third anniversary of the Grant Date, an additional

   25%

On or after the fourth anniversary of the Grant Date, an additional

   25%

 



--------------------------------------------------------------------------------

provided, however, except as otherwise provided for under this SAR Agreement,
the Participant must remain employed by the Company or any Subsidiary
continuously through the applicable-vesting dates.

 

  2. Death or Disability. Notwithstanding the provisions of Section 2(a) hereof,
in the event the Participant’s employment with the Company and/or any Subsidiary
is terminated due to the Participant’s death or Disability, any unvested portion
of the SAR as of the date of such Participant’s termination of employment shall
immediately become fully vested and exercisable and, along with any unexercised
vested portion of the SAR, shall remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant’s termination of
employment due to the Participant’s death or Disability.

In the event of the Participant’s death, the Participant’s beneficiary or estate
may exercise the vested SAR.

 

  3. Retirement. In the event the Participant’s employment with the Company
and/or any Subsidiary is terminated due to Retirement, any unexercised vested
portion of the SAR as of the date of the Participant’s termination of employment
shall remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant’s termination of
employment due to Retirement.

For purposes of this SAR Agreement, “Retirement” means the Participant’s
voluntary termination of employment with the Company and/or any Subsidiary after
attaining either:

 

  •  

age fifty-five (55) with ten (10) or more complete years of service with the
Company and/or any Subsidiary; or

 

2



--------------------------------------------------------------------------------

  •  

age sixty-five (65).

 

  4. Termination for Cause. In the event the Participant’s employment with the
Company and/or any Subsidiary is terminated for Cause, any unexercised SAR,
whether vested or not, shall expire immediately, be forfeited, and be considered
null and void. For purposes of this SAR Agreement, “Cause” has the meaning set
forth in the employment agreement, if any, between the Company and/or any
Subsidiary and the Participant or, if the Participant is not subject to such an
agreement, “Cause” means, as determined by the Company in its sole discretion,
termination of the Participant’s employment with the Company or any Subsidiary
because of the Participant’s:

 

  (i) material breach (as determined by the Committee in good faith) of this SAR
Agreement or of any other agreement to which the Participant and the Company are
parties; or

 

  (ii) material violation of Company policy, regardless of whether within or
outside of his or her authority; or

 

  (iii) willful or intentional misconduct; gross negligence; dishonest,
fraudulent, or unethical behavior; or other conduct involving serious moral
turpitude in the performance of his or her duties; or

 

  (iv) dishonesty, theft or conviction of any crime or offense involving money
or property of the Company or any Subsidiary; or

 

  (v) breach of any fiduciary duty owing to the Company or any Subsidiary; or

 

  (vi) unauthorized disclosure of Confidential Information (as defined in
Section 6(a) hereof) or unauthorized dissemination of Company Materials (as
defined in Section 6(a) hereof); or

 

  (vii) conduct that is, or could reasonably be expected to be, materially
harmful to the Company or any of its subsidiaries or affiliates, as determined
by the Committee in good faith.

 

  5. Other Termination of Employment. In the event the Participant’s employment
with the Company or any Subsidiary is terminated for any reason other than as
provided in Section 2(b), (c) or (d) hereof, the unexercised vested portion of
the SAR as of the date of such Participant’s termination of employment shall
remain exercisable until the earliest of:

 

  (i) the Expiration Date; or

 

  (ii) ninety (90) days after the date of the Participant’s involuntary (as to
the Participant) termination of employment for reasons other than death,
Disability, Retirement, or Cause; or

 

  (iii) thirty (30) days after the date of the Participant’s voluntary
termination of employment for reasons other than Retirement.

 

3



--------------------------------------------------------------------------------

  6. Change in Control Vesting. Subject to the provisions of Section 15 of the
Plan, if a Change in Control occurs, 100% of the remaining unvested portion of
the SAR shall be immediately vested and exercisable upon such Change in Control
and, along with the unexercised vested portion of the SAR shall remain
exercisable through the Expiration Date.

 

C. Exercise of SAR.

1. Notice of Exercise. Prior to the Expiration Date, the vested portion of the
SAR may be exercised, in whole or in part, by delivering written notice to the
Company in accordance with Section 7(k) hereof and in such form as the Company
may require from time to time. Such notice of exercise shall specify the number
of SAR Shares to be exercised.

2. Payment. As of the date of exercise of the SAR, the Company shall settle the
exercised portion of the SAR as provided in Section 7.5 of the Plan. The amount
of the payment for each SAR Share exercised shall equal (i) the Fair Market
Value of a share of Stock on the date of exercise, less (ii) the SAR Price for
each such exercised SAR Share. The exercised SAR shall be settled in whole
shares of Stock, and cash for the value of a fractional share of Stock.

3. Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the exercise of the SAR, the
Participant shall be required to remit such amount to the Company, as provided
in Section 17.1 of the Plan. Alternatively, subject to Committee approval, the
Participant may elect to withhold a portion of the SAR exercise payment equal to
the minimum statutory tax that would be imposed on the exercise, as provided
under Section 17.2 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the SAR and its exercise.

4. Death Prior to Exercise. In the event of the Participant’s death prior to the
exercise of any vested portion of the SAR, the Participant’s beneficiary or
estate may exercise the vested SAR.

 

D. Compliance with Federal and State Law. The Company reserves the right to
delay the Participant’s exercise of any portion of the SAR if (a) the Company’s
issuance of Stock upon such exercise would violate any applicable federal or
state securities laws or any other applicable laws or regulations, or (b) the
Company reasonably determines that payment of such SAR portion would not be
deductible under Code Section 162(m). The Participant may not sell or otherwise
dispose of any portion of the SAR in violation of any applicable law. The
Company may postpone issuing and delivering any Stock in payment for the
exercise of such portion of the SAR for so long as the Company reasonably
determines to be necessary to satisfy the following:

 

  A. its completing or amending any securities registration or qualification of
the Stock or it or the Participant satisfying any exemption from registration
under any federal or state law, rule, or regulation;

 

  B. its receiving proof it considers satisfactory that a person seeking to
exercise the SAR after the Participant’s death is entitled to do so;

 

  C. Participant complying with any requests for representations under the Plan;
and

 

  D. Participant complying with any federal, state, or local tax withholding
obligations.

 

4



--------------------------------------------------------------------------------

E. Changes in Company’s Capital Structure. As may be determined to be
appropriate and equitable by the Committee, in its complete and sole discretion,
to prevent dilution or enlargement of rights, the Committee shall make or
authorize to be made an adjustment in the number and class of SAR Shares and/or
the SAR Price to prevent dilution or enlargement of rights, as a result of the
following:

 

  A. any adjustment, recapitalization, reorganization or other changes in the
Company’s capital structure or its business; or

 

  B. any merger or consolidation of the Company; or

 

  C. any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Company’s Stock or the rights thereof; or

 

  D. the dissolution or liquidation of the Company; or

 

  E. any sale or transfer of all or any part of the Company’s assets or
business; or

 

  F. any other corporate act or proceeding, whether of a similar character or
otherwise.

 

F. Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees to,
understands, and acknowledges the following:

 

  1. Confidential Information. The Participant will be furnished, use or
otherwise have access to certain Confidential Information of the Company and/or
a Subsidiary. For purposes of this SAR Agreement, “Confidential Information”
means any and all financial, technical, commercial or other information
concerning the business and affairs of the Company and/or a Subsidiary that is
confidential and proprietary to the Company and/or a Subsidiary, including
without limitation:

 

  A. information relating to the Company’s or Subsidiary’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payment
terms, customer lists and other similar information;

 

  B. inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company and/or a Subsidiary;

 

  C. the Company’s or Subsidiary’s proprietary programs, processes or software,
consisting of, but not limited, to computer programs in source or object code
and all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including
programs and documentation in incomplete stages of design or research and
development;

 

  D. the subject matter of the Company’s or Subsidiary’s patents, design
patents, copyrights, trade secrets, trademarks, service marks, trade names,
trade dress, manuals, operating instructions, training materials, and other
industrial property, including such information in incomplete stages of design
or research and development; and

 

5



--------------------------------------------------------------------------------

  E. other confidential and proprietary information or documents relating to the
Company’s or Subsidiary’s products, business and marketing plans and techniques,
sales and distribution networks and any other information or documents that the
Company and/or a Subsidiary reasonably regards as being confidential.

The Company and its Subsidiaries devote significant financial, human and other
resources to the development of their products, customer base and the general
goodwill associated with their business, and the Company and its Subsidiaries
diligently maintain the secrecy and confidentiality of their Confidential
Information. Each and every component of the Confidential Information is
sufficiently secret to derive economic value from its not being generally known
to other persons. While employed by the Company and/or Subsidiary and
thereafter, the Participant will hold in the strictest confidence and not use in
any manner which is detrimental to the Company or its Subsidiaries or disclose
to any individual or entity any Confidential Information, except as may be
required by the Company or its Subsidiaries in connection with the Participant’s
employment.

All Company Materials are and will be the sole property of the Company and/or
Subsidiary. The Participant agrees that during and after his or her employment
by the Company and/or Subsidiary, the Participant will not remove any Company
Materials from the business premises of the Company or a Subsidiary or deliver
any Company Materials to any person or entity outside the Company, except as the
Participant is required to do so in connection with performing the duties of his
or her employment. The Participant further agrees that, immediately upon the
termination of his or her employment for any reason, or during the Participant’s
employment if so requested by the Company, the Participant will return all
Company Materials and other physical property, and any reproduction thereof,
excepting only the Participant’s copy of this Agreement. For purposes of this
SAR Agreement, “Company Materials” means documents or other media or tangible
items that contain or embody Confidential Information or any other information
concerning the business, operations or future/strategic plans of the Company
and/or any Subsidiary, whether such documents have been prepared by the
Participant or by others.

 

  2. Non-Solicitation and Non-Compete. For the period beginning on the date
hereof and ending twelve (12) months following the Participant’s the termination
of employment with the Company and all Subsidiaries, the Participant will not
directly or indirectly:

 

  A. employ, recruit or solicit for employment any person who is (or was within
the six (6) months prior to the Participant’s employment termination date) an
employee of the Company and/or any Subsidiary;

 

  B. accept employment or engage in a competing business that may require
contact, solicitation, interference or diverting of any of the Company’s or any
Subsidiary’s customers, or that may result in the disclosure, divulging, or
other use of Confidential Information or Company Materials acquired during the
Participant’s employment with the Company or any Subsidiary; or

 

6



--------------------------------------------------------------------------------

  C. solicit or encourage any customer, vendor or potential customer or vendor
of the Company or any Subsidiary with whom the Participant had contact while
employed by the Company to terminate or otherwise alter his, her or its
relationship with the Company. The Participant understands that any person or
entity with whom the Participant contacted during the twelve (12) months prior
to the date of the Participant’s termination of employment for the purpose of
soliciting sales from such person or entity shall be regarded as a “potential
customer” of the Company to whom the Company or a Subsidiary has a protectable
proprietary interest.

 

  3. Remedies for Violation.

 

  A. Injunctive Action. The Participant acknowledges that if he or she violates
the terms of this Section 6, the injury that would be suffered by the Company
and/or a Subsidiary as a result of a breach of the provisions of this SAR
Agreement (including any provision of Section 6(a) or (b) hereof) would be
irreparable and that an award of monetary damages to the Company and/or a
Subsidiary for such a breach would be an inadequate remedy. Consequently, the
Company and/or a Subsidiary will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this SAR Agreement,
and the Company and/or a Subsidiary will not be obligated to post bond or other
security in seeking such relief. Without limiting the Company’s or a
Subsidiary’s rights under this Section 6(c) (or Sections 6(a) or (b) hereof) or
any other remedies of the Company or a Subsidiary, if the Participant breaches
any of the provisions of Section 6(a) or (b) hereof, the Company will have the
right to cease making any payments otherwise due to the Participant under this
SAR Agreement.

 

7



--------------------------------------------------------------------------------

  B. Forfeiture of the SAR and Repayment. In addition to the rights available to
the Company and its Subsidiaries under Section 6(c)(i) hereof, if the
Participant violates the terms of this Section 6 at any time, the Participant,
without any further action by the Company or the Participant, shall forfeit, as
of the first day of any such violation, all right, title and interest to this
SAR, any Stock or cash received from the exercise of the SAR, and any net
proceeds received by the Participant pursuant to any sales of any such Stock
prior to, on or after such date, and the Company shall have the right to issue a
stop transfer order and other appropriate instructions to its transfer agent
with respect to this SAR, and the Company further shall be entitled to
reimbursement from the Participant of any fees and expenses (including
attorneys’ fees) incurred by or on behalf of the Company or any Subsidiary in
enforcing the Company’s or a Subsidiary’s rights under this Section 6. By
accepting this SAR grant, the Participant hereby consents to a deduction from
any amounts the Company or any Subsidiary owes to the Participant from time to
time (including amounts owed to the Participant as wages or other compensation,
fringe benefits, or vacation pay, as well as any other amounts owed to the
Participant by the Company or any Subsidiary), unless such amount is subject to
Section 409A of the Code, to the extent of any amounts that the Participant owes
the Company under this Section 6. In addition to any injunctive relief sought
under Section 6(c)(i) hereof and whether or not the Company or any Subsidiary
elects to make any set-off in whole or in part, if the Company or any Subsidiary
does not recover by means of set-off the full amount the Participant owes to the
Company or any Subsidiary, calculated as set forth in this Section 6(c)(ii), the
Participant agrees to immediately pay the unpaid balance to the Company or any
Subsidiary.

 

  4. Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this SAR Agreement are reasonable and
necessary to protect a legitimate, protectable interest of the Company and its
Subsidiaries. However, if one or more provisions of this SAR Agreement are held
to be unenforceable under applicable law to any extent, such provision(s) shall,
to that extent, be excluded from this SAR Agreement and the balance of the SAR
Agreement shall be interpreted as if such provision(s) were so excluded to that
extent and shall be enforceable in accordance with its terms.

 

  5. Written Acknowledgement by the Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
SAR, to acknowledge in writing that he or she has not engaged, and is not in the
process of engaging, in any of the activities described in this Section 6.

 

G. Miscellaneous Provisions.

 

  1. No Service or Employment Rights. No provision of this SAR Agreement or of
the SAR granted hereunder shall give the Participant any right to continue in
the service or employ of the Company or any Subsidiary, create any inference as
to the length of employment or service of the Participant, affect the right of
the Company or any Subsidiary to terminate the employment or service of the
Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any Subsidiary.

 

8



--------------------------------------------------------------------------------

  2. Stockholder Rights. Until the SAR shall have been duly exercised into Stock
and such Stock has been officially recorded as issued on the Company’s official
stockholder records, no person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of such Stock, and adjustments
for dividends or otherwise shall be made only if the record date thereof is
subsequent to the date such shares are recorded and after the date of exercise
and without duplication of any adjustment.

 

  3. Plan Document Governs. The SAR is granted pursuant to the Plan, and the SAR
and this SAR Agreement are in all respects governed by the Plan and subject to
all of the terms and provisions thereof, whether such terms and provisions are
incorporated in this SAR Agreement by reference or are expressly cited. Any
inconsistency between the SAR Agreement and the Plan shall be resolved in favor
of the Plan. The Participant hereby acknowledges receipt of a copy of the Plan.

 

  4. Investment Representation and Agreement. The Committee may require the
Participant to furnish to the Company, prior to the issuance of any Stock upon
the exercise of all or any part of this SAR, an agreement (in such form as the
Committee may specify) in which the Participant represents that the Stock
acquired by him or her upon exercise are being acquired for investment and not
with a view to the sale or distribution thereof.

 

  5. Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this SAR Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

 

  6. Administration. This SAR Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this SAR Agreement, all of which shall be binding upon the Participant.

 

  7. No Vested Right in Future Awards. the Participant acknowledges and agrees
(by executing this SAR Agreement) that the granting of the SAR under this SAR
Agreement is made on a fully discretionary basis by the Company and that this
SAR Agreement does not lead to a vested right to further SAR awards in the
future.

 

9



--------------------------------------------------------------------------------

  8. Use of Personal Data. By executing this SAR Agreement, the Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position, and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company or its Subsidiaries
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

  9. Severability. In the event that any provision of this SAR Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this SAR Agreement, and this SAR Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.

 

  10. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

  11. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.

 

  12. Counterparts. This SAR Agreement may be signed in two counterparts, each
of which shall be an original, but both of which shall constitute but one and
the same instrument.

 

  13. Successors and Assigns. This SAR Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

 

  14. Governing Law. This SAR Agreement and the SAR granted hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.

 

10



--------------------------------------------------------------------------------

  15. Entire Agreement. This SAR Agreement, together with the Plan, constitutes
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

 

  16. Amendment. Any amendment to this SAR Agreement shall be in writing and
signed by the Company.

 

  17. Headings. The headings contained in this SAR Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this SAR
Agreement.

IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION     PARTICIPANT By:       Signed:   t Name:  
Joanne L. Townsend     Name:   Jim L. Kaput Title:   VP Human Resources      

 

11



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Stock Agreement”), dated as of <<Insert
Grant Date Approved by the Committee or CEO>> (the “Grant Date”), is between
ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company”), and
<<Insert Stock Recipient’s Name>> (the “Participant”), relating to restricted
stock granted under the 2006 Zebra Technologies Corporation Incentive
Compensation Plan (the “Plan”). Capitalized terms used in this Stock Agreement
without definition shall have the meanings ascribed to such terms in the Plan.

1. Grant of Restricted Stock.

(a) Grant. Subject to the provisions of this Stock Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date <<Insert Number of Shares>> shares of the Company’s Class A Common
Stock, $.01 par value per share (the “Restricted Stock”).

(b) Nontransferability. Except as otherwise permitted under the Plan or this
Stock Agreement, the Restricted Stock granted hereunder shall be
non-transferable by the Participant during the Period of Restriction set forth
under Section 2 of this Stock Agreement.

2. Vesting of Restricted Stock.

(a) Period of Restriction. The Restricted Stock shall be forfeitable and
non-transferable during the Period of Restriction. The Period of Restriction
with respect to the Restricted Stock shall begin on the Grant Date and shall end
on the <<Insert number of years such as ‘third’ or ‘second’>> anniversary of the
Grant Date provided that the Participant must remain employed by the Company or
any Subsidiary continuously through the Period of Restriction.

(b) Vesting Exceptions. Notwithstanding the provisions of Section 2(a) hereof, a
Participant’s unvested Restricted Stock shall be subject to the following
additional vesting rules in the following circumstances:

(i) Death, Disability or Good Reason. In the event the Participant’s employment
with the Company and/or any Subsidiary is terminated due to death or Disability,
or by reason of the Participant’s resignation for Good Reason, any unvested
Restricted Stock as of the date of the Participant’s termination of employment
shall immediately become fully vested and the remainder of the Period of
Restriction relating to such Restricted Stock shall immediately lapse. For
purposes of this Stock Agreement, “Good Reason” means termination of the
Participant’s employment with the Company or any Subsidiary because of
resignation by the Participant for any of the following reasons:

 

  (A) demotion of the Participant by the Company to a lesser position (including
a material diminution in the status of the Participant’s responsibilities,
authorities, powers or duties taken as a whole) or assignment of Participant to
any duties materially inconsistent with the status and responsibilities of that
position;

 

  (B) material breach of any provision of the Participant’s employment
agreement, if any, by the Company and the Company’s failure to cure such breach
within fifteen (15) business days after receipt of written notice from the
Participant specifying in reasonable detail the nature of the breach; or



--------------------------------------------------------------------------------

  (C) decrease in base salary at the rate in effect on the date of grant (unless
such decrease is applied on a proportionally equal basis to all executive
officers of the Company) (an “Applicable Decrease”), but only if the Participant
terminates his or her employment with the Company as a result of an Applicable
Decrease within ten (10) business days after the effective date of the
Applicable Decrease. For clarification purposes, if the Participant fails to
terminate his or her employment with the Company within ten (10) business days
after the effective date of an Applicable Decrease, such termination shall not
constitute termination of employment by Participant for Good Reason under this
provision.

(ii) Termination by the Company or any Subsidiary other than for Cause. In the
event the Participant’s employment with the Company and/or any Subsidiary is
terminated by the Company and/or any Subsidiary other than for Cause, any
unvested Restricted Stock as of the date of the Participant’s termination of
employment shall immediately become fully vested and the remainder of the Period
of Restriction relating to such Restricted Stock shall immediately lapse. For
purposes of this Stock Agreement, “Cause” means, as determined by the Company,
in its sole discretion, termination of the Participant’s employment with the
Company or any Subsidiary because of the Participant’s:

 

  (A) material breach of this Stock Agreement or of any other agreement to which
the Participant and the Company are parties, as determined by the Committee in
good faith; or

 

  (B) material violation of Company policy, regardless of whether within or
outside of his or her authority; or

 

  (C) willful or intentional misconduct; gross negligence; or dishonest,
fraudulent, or unethical behavior; or other conduct involving serious moral
turpitude, in the performance of his or her duties; or

 

  (D) dishonesty, theft or conviction of any crime or offense involving money or
property of the Company or any Subsidiary; or

 

  (E) breach of any fiduciary duty owing to the Company or any Subsidiary; or

 

  (F) unauthorized disclosure of Confidential Information or unauthorized
dissemination of Company Materials; or

 

  (G) conduct that is, or could reasonably be expected to be, materially harmful
to the Company or any of its subsidiaries or affiliates, as determined by the
Committee in good faith.

 

-2-



--------------------------------------------------------------------------------

(iii) Other Termination of Employment. In the event the Participant’s employment
with the Company and/or any Subsidiary is terminated for any reason other than
as provided in Section 2(b)(i) or (ii) hereof, any unvested Restricted Stock as
of the date of the Participant’s termination of employment shall immediately be
forfeited to the Company.

(iv) Change in Control Vesting. Subject to the provisions of Section 15 of the
Plan, if a Change in Control occurs, any unvested Restricted Stock shall be
immediately vested and the remainder of the Period of Restriction related to
such Restricted Stock shall immediately lapse.

3. Rights While Holding Restricted Stock.

(a) Legend. Each certificate issued for shares of Restricted Stock under this
Stock Agreement shall be registered in the Participant’s name and deposited by
the Participant, together with a stock power endorsed in blank, with the Company
and shall bear the following (or a similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in a Stock Agreement entered into between the registered owner and Zebra
Technologies Corporation.”

When shares of Restricted Stock become vested, the Company shall redeliver to
the Participant (or the Participant’s legal representatives, beneficiaries or
heirs) the number of shares which have then vested. The Participant agrees that
any sale of shares of Restricted Stock received upon vesting shall be made in
compliance with the registration requirements of the Securities Act of 1933 or
an applicable exemption therefrom. The Committee may require the Participant to
furnish to the Company, prior to the delivery of any vested shares of Common
Stock, an agreement (in such form as the Committee may specify) in which the
Participant represents that the shares of Common Stock are being acquired for
investment and not with a view to the sale or distribution thereof.

(b) Rights as a Stockholder. During the period that shares of Restricted Stock
remain unvested, the Participant shall have all of the rights of a stockholder
of the Company with respect to the Restricted Stock including, but not limited
to, the right to receive dividends paid on the shares of Restricted Stock and
the full right to vote such shares.

(c) Section 83(b) Election. Unless prior written consent of the Committee is
secured, the Participant is not permitted to make a Section 83(b) election with
respect to the Restricted Stock granted under this Stock Agreement. If the
Committee consents to such Section 83(b) election, the Participant must notify
the Committee within ten (10) days after filing the Section 83(b) election with
the Internal Revenue Service.

(d) Compliance with Federal and State Law. The Company may postpone issuing and
delivering any Restricted Stock for so long as the Company reasonably determines
to be necessary to satisfy the following:

(i) its completing or amending any securities registration or qualification of
the Restricted Stock or it or the Participant satisfying any exemption from
registration under any federal or state law, rule, or regulation;

(ii) the Participant complying with any requests for representations under the
Plan;

(iii) the Participant complying with any federal, state, or local tax
withholding obligations; and

 

-3-



--------------------------------------------------------------------------------

(iv) its deferring payment of any amount that it reasonably determines would not
be deductible under Code Section 162(m) until the earlier of:

 

  (A) the earliest date on which the Company reasonably determines that the
deductibility of the payment will not be limited; or

 

  (B) the year following the Participant’s termination of employment.

4. Payment of Taxes.

(a) General Rule. If the Company is obligated to withhold an amount on account
of any tax imposed as a result of the issuance of the Restricted Stock, the
Participant shall be required to pay such amount to the Company, as provided
under Section 17 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the Restricted Stock and its vesting.

5. Changes in Company’s Capital Structure.

(a) Adjustment in Authorized Stock. As may be determined to be appropriate and
equitable by the Committee, in its complete and sole discretion, the Committee
shall make or authorize to be made an adjustment in the number and/or class of
shares of Restricted Stock to prevent dilution or enlargement of rights, as a
result of the following:

(i) any adjustment, recapitalization, reorganization or other changes in the
Company’s capital structure or its business;

(ii) any merger or consolidation of the Company;

(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Company’s Common Stock or the rights thereof;

(iv) the dissolution or liquidation of the Company;

(v) any sale or transfer of all or any part of the Company’s assets or business;
or

(vi) any other corporate act or proceeding, whether of a similar character or
otherwise.

6. Confidentiality, Non-Solicitation and Non-Compete. Participant agrees to,
understands and acknowledges the following:

(a) Confidential Information. Participant will be furnished, use or otherwise
have access to certain Confidential Information of the Company. For purposes of
this Stock Agreement, Confidential Information means any and all financial,
technical, commercial or other information concerning the business and affairs
of the Company that is confidential and proprietary to the Company, including
without limitation,

(i) information relating to the Company’s past and existing customers and
vendors and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;

(ii) inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;

 

-4-



--------------------------------------------------------------------------------

(iii) the Company’s proprietary programs, processes or software, consisting of
but not limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;

(iv) the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and other industrial property,
including such information in incomplete stages of design or research and
development; and

(v) other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.

The Company devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business, and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. Each and every component of
the Confidential Information is sufficiently secret to derive economic value
from its not being generally known to other persons. While employed by the
Company and thereafter, Participant will hold in the strictest confidence and
not use in any manner which is detrimental to the Company or disclose to any
individual or entity any Confidential Information, except as may be required by
the Company in connection with Participant’s employment.

All Company Materials are and will be the sole property of the Company.
Participant agrees that during and after his or her employment by the Company,
Participant will not remove any Company Materials from the business premises of
the Company or deliver any Company Materials to any person or entity outside the
Company, except as Participant is required to do so in connection with
performing the duties of his or her employment. Participant further agrees that,
immediately upon the termination of his or her employment for any reason, or
during Participant’s employment if so requested by the Company, Participant will
return all Company Materials and other physical property, and any reproduction
thereof, excepting only Participant’s copy of this Agreement. For purposes of
this Stock Agreement, Company Materials means documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Company, whether such documents have been prepared by Participant or by others.

(b) Non-Solicitation and Non-Compete. For the period beginning on the date
hereof and ending twelve (12) months following the termination of employment
with the Company, Participant will not directly or indirectly:

(i) employ, recruit or solicit for employment any person who is (or was within
six (6) months prior to Participant’s employment termination date) an employee
of the Company;

(ii) accept employment or engage in a competing business which may require
contact, solicitation, interference or diverting of any of the Company’s
customers, or that may result in the disclosure, divulging, or other use, of
Confidential Information or Company Materials acquired during Participant’s
employment with the Company; or

(iii) solicit or encourage any customer, vendor or potential customer or vendor
of the Company with whom Participant had contact while employed by the Company
to terminate or otherwise alter his, her or its relationship with the Company.
Participant understands that any person or entity that Participant contacted
during the twelve (12) months prior to the date of Participant’s termination of
employment for the purpose of soliciting sales from such person or entity shall
be regarded as a “potential customer” of the Company to whom the Company has a
protectible proprietary interest.

 

-5-



--------------------------------------------------------------------------------

(c) Remedies for Violation.

(i) Injunctive Action. Participant acknowledges that if he or she violates the
terms of this Section 6 the injury that would be suffered by the Company as a
result of a breach of the provisions of this Stock Agreement (including any
provision of Section 6(a) or (b) hereof) would be irreparable and that an award
of monetary damages to the Company for such a breach would be an inadequate
remedy. Consequently, the Company will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Stock Agreement, and the Company will not be obligated to post bond or other
security in seeking such relief. Without limiting the Company’s rights under
this Section(c) (or Sections 6(a) or (b) hereof) or any other remedies of the
Company, if the Participant breaches any of the provisions of Sections(a) or
(b) hereof, the Company will have the right to cease making any payments
otherwise due to the Participant under this Stock Agreement.

(ii) Forfeiture of Restricted Stock and Repayment. In addition to the rights
available to the Company under Section 6(c)(i) hereof, if Participant violates
the terms of this Section 6 at any time, Participant, without any further action
by the Company or Participant, shall forfeit, as of the first day of any such
violation, all right, title and interest to unvested Restricted Stock, any
Shares then owned by Participant due to vesting of Restricted Stock and any net
proceeds received by Participant pursuant to any sales or transfer of any
Restricted Stock prior to, on or after such date, and the Company shall have the
right to issue a stop transfer order and other appropriate instructions to its
transfer agent with respect to the Restricted Stock, and the Company further
shall be entitled to reimbursement from Participant of any fees and expenses
(including attorneys’ fees) incurred by or on behalf of the Company in enforcing
the Company’s rights under this Section 6. By accepting this Restricted Stock
grant, Participant hereby consents to a deduction from any amounts the Company
owes to Participant from time to time (including amounts owed to Participant as
wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to Participant by the Company), unless such amount is subject
to Section 409A of the Code, to the extent of any amounts that Participant owes
to the Company under this Section 6. In addition to any injunctive relief sought
under Section 6(c)(i) hereof and whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount Participant owes to the Company, calculated as set forth in this
Section 6(c)(ii), Participant agrees to immediately pay the unpaid balance to
the Company.

(d) Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Stock Agreement are reasonable and
necessary to protect a legitimate, protectible interest of the Company. However,
if one or more provisions of this Stock Agreement are held to be unenforceable
under applicable law to any extent, such provision(s) shall, to that extent, be
excluded from this Stock Agreement and the balance of the Stock Agreement shall
be interpreted as if such provision(s) were so excluded to that extent and shall
be enforceable in accordance with its terms.

(e) Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to lapsing any
restriction on the Restricted Stock, to acknowledge in writing that he or she
has not engaged, and is not in the process of engaging, in any of the activities
described in this Section 6.

 

-6-



--------------------------------------------------------------------------------

7. Miscellaneous Provisions.

(a) No Service or Employment Rights. No provision of this Stock Agreement or of
the Restricted Stock granted hereunder shall give the Participant any right to
continue in the service or employ of the Company or any Subsidiary, create any
inference as to the length of employment or service of the Participant, affect
the right of the Company or any Subsidiary to terminate the employment or
service of the Participant, with or without Cause, or give the Participant any
right to participate in any employee welfare or benefit plan or other program
(other than the Plan) of the Company or any Subsidiary.

(b) Plan Document Governs. The Restricted Stock is granted pursuant to the Plan,
and the Restricted Stock and this Stock Agreement are in all respects governed
by the Plan and subject to all of the terms and provisions thereof, whether such
terms and provisions are incorporated in this Stock Agreement by reference or
are expressly cited. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Plan. Any inconsistency between the
Stock Agreement and the Plan shall be resolved in favor of the Plan. Participant
hereby acknowledges receipt of a copy of the Plan.

(c) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Stock Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

(d) Administration. This Stock Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Stock Agreement, all of which shall be binding upon the Participant.

(e) No Vested Right In Future Awards. Participant acknowledges and agrees (by
executing this Stock Agreement) that the granting of Restricted Stock under this
Stock Agreement is made on a fully discretionary basis by the Company and that
this Stock Agreement does not lead to a vested right to further Restricted Stock
awards in the future.

(f) Use Of Personal Data. By executing this Stock Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Subsidiaries,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

-7-



--------------------------------------------------------------------------------

(g) Severability. In the event that any provision of this Stock Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Stock Agreement, and this Stock Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.

(h) Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

(i) Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address as
shown on the Company’s records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.

(j) Counterparts. This Stock Agreement may be signed in two counterparts, each
of which shall be an original, but both of which shall constitute but one and
the same instrument.

(k) Successors and Assigns. This Stock Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

(l) Governing Law. This Stock Agreement and the Restricted Stock granted
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without giving effect to provisions thereof
regarding conflict of laws.

(m) Entire Agreement. This Stock Agreement, together with the Plan, constitute
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

(n) Amendment. Any amendment to this Stock Agreement shall be in writing and
signed by the Company.

(o) Headings. The headings contained in this Stock Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Stock
Agreement.

IN WITNESS WHEREOF, the Company has caused this Stock Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION     PARTICIPANT By:  

 

    Signed:  

 

Name:   Joanne Townsend     Name:   Jim L. Kaput Title:   VP Human Resources    
 

 

-8-